TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00385-CR


                                 John D. Ferrara, Appellant

                                              v.

                                The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY,
      NO. 21-2259CR-1, THE HONORABLE MICHAEL KEASLER, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant John D. Ferrara seeks to appeal from the trial court’s denial of his

Motion to Quash Information, signed by the court on August 10, 2021. However, we may not

exercise jurisdiction over an appeal from an interlocutory order in a criminal case when

jurisdiction has not been expressly granted by statute. See Apolinar v. State, 820 S.W.2d 792,

794 (Tex. Crim. App. 1991); Mullinax v. State, No. 01-19-00881-CR, 2021 WL 2425240, at *2

(Tex. App.—Houston [1st Dist.] June 15, 2021, no pet.) (mem. op., not designated for

publication); Ford v. State, No. 03-19-00518-CR, 2019 WL 4561395, at *1 (Tex. App.—Austin

Sept. 20, 2019, no pet.) (mem. op., not designated for publication) (citing The Money Store, LP

v. State, No. 03-17-00675-CR, 2018 WL 1004477, at *1 (Tex. App.—Austin Feb. 22, 2018, no

pet.) (mem. op., not designated for publication)). No statute authorizes an appeal from a trial

court’s interlocutory order denying a motion to quash. See Ford, 2019 WL 4561395, at *1; The

Money Store, 2018 WL 1004477, at *1; Ex parte Alvear, 524 S.W.3d 261, 263 (Tex. App.—

Waco 2016, no pet.). Because we lack jurisdiction over Ferrara’s appeal from the denial of his
motion to quash, we dismiss the appeal for want of jurisdiction.           See Tex. R. App.

P. 25.2(a)(2), (d).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: November 19, 2021

Do Not Publish




                                               2